UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): August 9, 2007 Commission file number: 0-9972 HOOPER HOLMES, INC. (Exact name of Registrant as specified in its charter) New York 22-1659359 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 170 Mt.Airy Road Basking Ridge, NJ 07920 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(908) 766-5000 Not Applicable (Former names or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On August 9, 2007, Hooper Holmes, Inc. (the “Company”) issued a press release announcing its operating results and financial condition for the quarter ended June 30, 2007.A copy of the press release is attached to this current report on Form 8-K as Exhibit 99.1 Item 8.01Other Events On August 9, 2007, the Company conducted a conference call during which the Company’s Chief Executive Officer and Chief Financial Officer discussed the Company’s results of operations for the quarter ended June 30, 2007 and the Company’s financial condition as of that date.A copy of the transcript of the call is attached to this current report on Form 8-K as Exhibit 99.2 Item 9.01Financial Statements and Exhibits. (d)Exhibit No.Description 99.1 Press release dated August 9, 2007, regarding the Company’s results of operations for the quarter ended June 30, 2007 and financial condition as of such date 99.2 Transcript of the conference call, held August 9, 2007, covering the Company’s results of operations for the quarter ended June 30, 2007 and financial condition as of that date SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Hooper Holmes, Inc. Date:August 13, 2007 By:/s/ Michael J. Shea Michael J. Shea Senior Vice President, Chief Financial Officer and Treasurer
